                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HIDDEN WINERIES, INC.,                           Case No. 18-cv-02174-SK
                                   8                    Plaintiff,
                                                                                          ORDER TO SHOW CAUSE FOR
                                   9               v.                                     FAILURE TO APPEAR AT INITIAL
                                                                                          CASE MANAGEMENT CONFERENCE
                                  10     MODERN HOUSE WINES LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 5, 2018, this Court held the initial case management conference, but
                                  14   counsel for Hidden Wineries, Inc. did not attend. Therefore, the Court issues this Order seeking a

                                  15   written response showing cause as to why counsel for Hidden Wineries, Inc. should not be

                                  16   sanctioned $250 for failing to appear. Counsel may file a written response on or before November

                                  17   13, 2018.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 7, 2018

                                  20                                                  ______________________________________
                                                                                      SALLIE KIM
                                  21                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
